PCIJ_AB_58_PolishAgrarianReform_DEU_POL_1933-07-29_ORD_01_IM_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

SERIE AIB
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

 

FASCICULE N° 58

AFFAIRE CONCERNANT LA RÉFORME AGRAIRE

POLONAISE ET LA MINORITÉ ALLEMANDE
(MESURES CONSERVATOIRES)

 

 

ORDONNANCE DU 29 JUILLET 1933
XXIXm SESSION

1933

XXIXth SESSION
“ORDER OF JULY 29th, 1933

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

 

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

 

FASCICULE No. 58

CASE CONCERNING THE POLISH AGRARIAN

REFORM AND THE GERMAN MINORITY
(INTERIM MEASURES OF PROTECTION)

SOCIETE D’EDITIONS A, W. SIJPHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING-COMPANY
175

PERMANENT COURT OF INTERNATIONAL JUSTICE

ORDER MADE ON JULY 29th, 1933. jan

General List:
No. 60.

TWENTY-NINTH (EXTRAORDINARY) SESSION.

July 29th, 1933.

CASE CONCERNING THE POLISH AGRARIAN
REFORM AND THE GERMAN MINORITY

(APPLICATION FOR THE INDICATION
OF INTERIM MEASURES OF PROTECTION.)

Present: MM. ADATCI, President; GUERRERO, Vice-Presi-
dent; Baron ROLIN-JAEQUEMYNS, Count Rost-
WOROWSKI, MM. FROMAGEOT, ANZILOTTI, URRUTIA,
Sir CEcIL Hurst, MM. SCHÜCKING, NEGULESCO,
Jhr. van Eysinca, M. Wane, Judges.

The Permanent Court of International Justice,
composed as above,
Makes the following Order :

Having - regard to Articles 41 and 48 of the Statute,
Having regard to Article 57 of the Rules of Court,

Whereas by an Application of July 1st, 1933, filed with
the Registrar of the Court on July 3rd, the German Govern-
ment, availing itself, in its capacity as a Member of the
Council of the League of Nations, of the right conferred upon
it by Article 12 of the Treaty between the Principal Allied
and Associated Powers and Poland, signed at Versailles on.
June 28th, 1019, brought before the Permanent Court of
International Justice a suit against the Polish Government

4
POLISH AGRARIAN REFORM 176

concerning the application of the agrarian reform to the
German minority in the voivodeships of Posnania and Pome-
relia, and kindred questions ;

Whereas, in the said Application, the subject of the dis-
pute is described in the following terms:

“The German Government holds that the Polish Government
has acted inconsistently with the obligations assumed by it under
Articles 7 and 8 of the Treaty of June 28th, 1919, by discriminat-
ing against Polish nationals of German race of the voivode-
ships of Posnania and Pomerelia, in the carrying out of its agrarian
reform, particularly in the application of its agrarian reform
law of December 28th, 1925, as also in the application of the
decree of the German Bundesrat of March 15th, 1918; concerning
authorization of the transfer of estates, and of the Prussian decree
of December 23rd, 1918, regarding the State’s right of pre-emption
as confirmed and amended by the decree of the Commissariat of
the Supreme Council.of the Polish nation of June 25th, 1919, by
the decrees of December zgth, 1919, and of June 18th, 1920,
and by the law of June 23rd, 1921. .

The German Government also considers that Poland has no
fulfilled the obligations incumbent upon it in this respect under
Article x of the Treaty of June 28th, 1919.”

Whereas, in the Application, the “‘claim’’ is formulated as
follows :

“The German Government requests the Permanent Court of
International Justice to declare that violations of the Treaty
of June 28th, 1919, have been committed to the detriment of
Polish nationals of German race and to order reparation to be
made”’ ;

Whereas, by letter of May 26th, 1933, the German Govern-
ment, in announcing that it would shortly file its Applica-
tion, had informed the Court that it had appointed its Agent
in the case;

Whereas, on July 3rd, 1933, the Agent of the German
Government filed with the: Registrar of the Court, together
with the aforementioned Application instituting proceedings,
a request dated July 1st “for the indication of interim measures
of protection pursuant to Article 4x of the Statute and
Article 57 of the Rules of Court”;

Whereas, in this request, ‘‘the German Government requests
the Court to indicate interim measures of protection in order
to preserve the status quo until the Court has delivered final
judgment in the suit submitted by the Application” ;

Whereas, upon receipt of this request, the Vice-President,
as Acting-President of the Court—the latter not being
in session—on July 3rd, 1933, pursuant to Article 23
of the Statute and Article 57 of the Rules of Court,

5
POLISH AGRARIAN REFORM 177

arranged for a hearing for July xzxth, in order to give the
Parties an opportunity, should they so desire, to present their
observations ;

Whereas, on July 4th, 1933, the Polish Government
informed the Court that it intended to present observations
in accordance with Article 57 of the Rules of Court, but
asked for a postponement of the hearing arranged for July 11th
until the end of the month: -

Whereas, on July 5th, 1933, the Agent of the German
Government informed the Court that that Government desired
to present observations, in accordance with Article 57, para-
graph 3, of the Rules;

Whereas the postponement sought by the Polish Govern-
ment was not granted; and as the Polish Government stated,
by letter of July oth, 1933, delivered to the Registrar on the
roth of that month, that, notwithstanding the intention it had
previously expressed, it was unable to present its observa-
tions at the hearing of the Court fixed for July rrth;

Whereas, in these circumstances, the Court, at the hearing
on July 1ith, merely adjourned until July rgth the hearings on
the request of the German Government for the indication of
interim measures of protection ;

Whereas, on July 12th, 1933, the Polish Government inform-
ed the Court that it had appointed a representative to
present its observations on the request of the German Govern-
ment ;

Whereas, at the hearings of July roth, 2oth and 21st, 1933,
the Court heard the observations and reply of M. Viktor Bruns,
Agent of the German Government, and the observations and
rejoinder of M. Th. Sobolewski, representing the Polish Govern-
ment ;

Whereas, at these hearings, the Agent of the German
Government filed the documents enumerated in the Annex ;

Whereas, under Article 41 of the Court’s Statute, ‘the Court
shall have power to indicate, if it considers that circumstances
so require, any provisional measures which ought to be taken
to reserve the respective rights of either Party”;

Whereas, according to this provision, the essential condition
which must necessarily be fulfilled in order to justify a request.
for the indication of interim measures, should circumstances
require them, is that such measures should have the effect. of
protecting the rights forming the subject of the dispute sub-
mitted to the Court;

Whereas, according to the terms of the Application insti-
tuting proceedings which have been quoted above, the subject
of the dispute is the contention of the German Government

6
POLISH AGRARIAN REFORM 178

that the latter Government has acted inconsistently with the
obligations assumed by it under Articles 7 and 8 of the Treaty
of June 28th, 1919, by discriminating against the Polish nation-
als of German race in the voivodeships of Posnania and
Pomerelia, in the carrying out of its agrarian reform, parti-
cularly in the application of the Polish agrarian law of
December 28th, 1925, and other supplementary acts;

Whereas, on the basis of this contention, which is not
admitted by the Polish Government, the German Government
has requested the Court to declare that violations of the Treaty
of June 28th, 1919, have been committed to the detriment of
Polish nationals of German race and to order reparation to
be made; .

Whereas, in accordance with the verbal explanation given
by the Agent for the German Government at the hearing on
July 19th, 1933, the German Government, by the request for
interim measures, asks the Court to indicate to the Polish
Government that it should not include other members of
the German minority in the nominal lists for expropriation,
that it should not proceed with the expropriation of the
estates of members of the German minority included in
nominal lists already published and that it should not transfer
to other persons estates taken from members of the German
minority, or establish settlers upon such estates ;

Whereas, whilst the suit brought by the German Govern-
ment is presented as having for its object to obtain a declar-
ation confirming that, as alleged by it, infractions have been
committed in certain individual cases where the measures in
question have already been applied, and, if necessary, repara-
tion in respect of such infractions, the request for interim
measures covers all future cases of the application of the
Polish agrarian reform law to the Polish nationals of German
race and aims at securing an immediate indication to the
effect that henceforth, and until judgment has been pronounced,
the said Polish law shall not be applied in respect of the said
nationals ;

Whereas, accordingly, the interim measures asked for would
result in a general suspension of the agrarian reform in so
far as concerns Polish nationals of German race, and cannot
therefore be regarded as solely designed to protect the subject
of the dispute and the actual object of the principal claim,
as submitted to the Court by the Application instituting
proceedings ;

Whereas, in these circumstances, the Court, without having
to consider the scope of Article 12 of the above-mentioned
Treaty of June 28th, 1910, as regards the indication of interim
measures of protection, and irrespective of the question whether
it may be expedient for the Court in other cases to exercise

7
POLISH AGRARIAN REFORM 179

its power to act proprio motu, and without in any way pre-
judging the question of its own jurisdiction to adjudicate
upon the German Government’s Application instituting pro-
ceedings, or the admissibility of that Application, confines
itself to the statement that the request for interim measures
now before it is not in conformity with the provisions of
Article 41 of its Statute,

THE COURT,

Dismisses the request of the German Government for the indi-
cation of interim measures of protection.

Done in French and English, the French text being authori-
tative, at the Peace Palace, The Hague, this twenty-ninth day
of July, one thousand nine hundred and thirty-three, in three
copies, one of which shall be placed in the archives of the
Court and the others transmitted to the German and Polish
Governments respectively.

(Signed) M. ADATCI,
President of the Court.

(Signed) A. HAMMARSKJÜLD,
Registrar of the Court.

Baron Rotin-JazEquemyns, M. SCHÜCKkING, and Jonkheer van
Eysinca, Judges, declare that they are unable to agree with
the Order, and append thereto the statements of their dissent-
ing opinions which follow.

M. ANZILoTTI, Judge, declares that he disagrees with the
Order to the extent which he has himself set forth in his
dissenting opinion, in the following terms.
